Exhibit 10.7

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 30th day of December, 2002 by and among Photogen Technologies, Inc., a
Nevada corporation (the “Company”), and the undersigned “Purchaser” named in
that certain Common Stock Purchase Agreement, dated of even date herewith by and
between the Company and the Purchaser (the “Purchase Agreement”).

 

The parties hereby agree as follows:


 

1.                                       Certain Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 

“Agreement” has the meaning ascribed thereto in the preamble hereof.

 

“Allowed Delay” has the meaning ascribed thereto in Section 2(c)(ii) hereof.

 

“Availability Date” has the meaning ascribed thereto in Section 3(k) hereof.

 

“Blackout Period” has the meaning ascribed thereto in Section 2(c)(i) hereof.

 

“Blue Sky Application” has the meaning ascribed thereto in Section 6(a) hereof.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing Price” as of any date means (a) the closing bid price of one share of
Common Stock as reported on The Nasdaq SmallCap Market (“Nasdaq”) on such date,
(b) if no closing bid price is available, the average of the high bid and the
low asked price quoted on Nasdaq on such date, or (c) if the shares of Common
Stock are not then quoted on Nasdaq, the value of one share of Common Stock on
such date as shall be determined in good faith by the Board of Directors of the
Company and the Purchaser, provided, that if the Board of Directors of the
Company and the Purchaser are unable to agree upon the value of a share of
Common Stock pursuant to this subpart (c), the Company and the Purchaser shall
jointly select an appraiser who is experienced in such matters to determine the
Closing Price.  The decision of such appraiser shall be final and conclusive,
and the cost of such appraiser shall be borne one half by the Company and one
half by the Purchaser.

 

“Common Stock” shall mean the Company’s common stock, par value $0.001 per
share.

 

“Company” has the meaning ascribed thereto in the preamble hereof.

 

“Nasdaq” has the meaning ascribed thereto in the definition of Closing Price
above.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

 

--------------------------------------------------------------------------------


 

“Purchaser” shall mean the Purchaser identified in the Purchase Agreement and
any Affiliate or permitted transferee of any Purchaser who is a subsequent
holder of any Registrable Securities.

 

“Purchase Agreement” has the meaning ascribed thereto in the preamble hereof.

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.

 

“Registrable Securities” shall mean the shares of Common Stock issuable (i)
pursuant to the Purchase Agreement and (ii) pursuant to the provisions of
Sections 2(a) and 2(c) below, and any other securities issued or issuable with
respect to or in exchange for Registrable Securities; provided, that, a security
shall cease to be a Registrable Security upon (A) sale pursuant to a
Registration Statement or Rule 144 under the 1933 Act, or (B) such security
becoming eligible for sale by the Purchaser pursuant to Rule 144(k).

 

“Registration Statement” shall mean any registration statement of the Company
filed under the 1933 Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

2.                                       Registration.


 


(A)                                  REGISTRATION STATEMENTS.  CONCURRENTLY WITH
(OR INCLUDED IN) THE REGISTRATION STATEMENT COVERING THE SHARES OF MI3 L.P.,
OXFORD BIOSCIENCE PARTNERS IV L.P. AND MRNA FUND II, L.P., THE COMPANY SHALL
PREPARE AND FILE WITH THE SEC ONE REGISTRATION STATEMENT ON FORM S-1 COVERING
THE RESALE OF THE REGISTRABLE SECURITIES IN AN AMOUNT EQUAL TO THE NUMBER OF
SHARES OF COMMON STOCK ISSUED TO THE PURCHASER PURSUANT TO THE PURCHASE
AGREEMENT (OR SUCH REGISTRABLE SECURITIES MAY BE INCLUDED IN A SINGLE
REGISTRATION STATEMENT ALSO COVERING OTHER SHARES OF COMMON STOCK ISSUED TO THE
AFOREMENTIONED INSTITUTIONAL INVESTORS ON NOVEMBER 12, 2002).  SUCH REGISTRATION
STATEMENT ALSO SHALL COVER, TO THE EXTENT ALLOWABLE UNDER THE 1933 ACT AND THE
RULES PROMULGATED THEREUNDER (INCLUDING RULE 416), SUCH INDETERMINATE NUMBER OF
ADDITIONAL SHARES OF COMMON STOCK RESULTING FROM STOCK SPLITS, STOCK DIVIDENDS
OR SIMILAR TRANSACTIONS WITH RESPECT TO THE REGISTRABLE SECURITIES.  THE COMPANY
SHALL USE ITS REASONABLE BEST EFFORTS TO OBTAIN FROM EACH PERSON WHO NOW HAS
PIGGYBACK REGISTRATION RIGHTS A WAIVER OF THOSE RIGHTS WITH RESPECT TO THE
REGISTRATION STATEMENT.  THE REGISTRATION STATEMENT (AND EACH AMENDMENT OR
SUPPLEMENT THERETO, AND EACH REQUEST FOR ACCELERATION OF EFFECTIVENESS THEREOF)
SHALL BE PROVIDED IN ACCORDANCE WITH SECTION 3(C) TO THE PURCHASER AND THEIR
COUNSEL PRIOR TO ITS FILING OR OTHER SUBMISSION.  IF A REGISTRATION STATEMENT
COVERING THE REGISTRABLE SECURITIES IS NOT FILED WITH THE SEC BY THE DATE
REQUIRED BY MI3 L.P., THE COMPANY WILL MAKE PRO RATA PAYMENTS TO PURCHASER, AS
LIQUIDATED DAMAGES AND NOT AS A PENALTY, IN AN AMOUNT EQUAL TO 1.5% OF THE
AGGREGATE AMOUNT PAID BY SUCH PURCHASER ON THE CLOSING DATE TO THE COMPANY FOR
ANY 30-DAY PERIOD OR PRO RATA FOR ANY PORTION THEREOF FOLLOWING THE DATE BY
WHICH SUCH REGISTRATION STATEMENT SHOULD HAVE BEEN FILED FOR WHICH NO
REGISTRATION STATEMENT IS FILED WITH RESPECT TO THE REGISTRABLE SECURITIES. 
SUCH PAYMENT SHALL BE MADE TO PURCHASER IN ADDITIONAL FULLY PAID


 


2

--------------------------------------------------------------------------------



 


AND NON-ASSESSABLE SHARES OF COMMON STOCK NOT LATER THAN THREE (3) BUSINESS DAYS
FOLLOWING THE END OF ANY 30-DAY PERIOD.  FOR THIS PURPOSE, EACH SHARE OF COMMON
STOCK SHALL BE DEEMED TO HAVE A VALUE EQUAL TO THE ARITHMETIC MEAN OF THE
CLOSING PRICES FOR THE TEN (10) TRADING DAYS BEGINNING TWENTY (20) TRADING DAYS
PRIOR TO THE ISSUANCE OF SUCH SHARES.


 


(B)                                 EXPENSES.  THE COMPANY WILL PAY ALL EXPENSES
ASSOCIATED WITH EACH REGISTRATION HEREUNDER, INCLUDING FILING AND PRINTING FEES,
COUNSEL AND ACCOUNTING FEES AND EXPENSES, COSTS ASSOCIATED WITH CLEARING THE
REGISTRABLE SECURITIES FOR SALE UNDER APPLICABLE STATE SECURITIES LAWS, LISTING
FEES AND THE PURCHASER’S REASONABLE EXPENSES IN CONNECTION WITH THE
REGISTRATION, BUT EXCLUDING DISCOUNTS, COMMISSIONS, FEES OF UNDERWRITERS,
SELLING BROKERS, DEALER MANAGERS OR SIMILAR SECURITIES INDUSTRY PROFESSIONALS
WITH RESPECT TO THE REGISTRABLE SECURITIES BEING SOLD.


 


(C)                                  EFFECTIVENESS.


 


I.                                          THE COMPANY SHALL USE ALL
COMMERCIALLY REASONABLE EFFORTS TO HAVE THE REGISTRATION STATEMENT DECLARED
EFFECTIVE AS SOON AS PRACTICABLE.  IF A REGISTRATION STATEMENT COVERING THE
REGISTRABLE SECURITIES IS NOT DECLARED EFFECTIVE BY THE SEC WITHIN SIXTY (60)
DAYS AFTER THE INITIAL FILING OF THE REGISTRATION STATEMENT (OR NINETY (90) DAYS
AFTER THE INITIAL FILING OF THE REGISTRATION STATEMENT IF IT IS REVIEWED BY THE
SEC), AS SUCH PERIOD MAY BE EXTENDED BY MI3 L.P. (ON BEHALF OF THE PURCHASER
HEREIN) IN ITS REASONABLE DISCRETION FOR GOOD CAUSE, THEN THE COMPANY WILL MAKE
PRO RATA PAYMENTS TO PURCHASER, AS LIQUIDATED DAMAGES AND NOT AS A PENALTY, IN
AN AMOUNT EQUAL TO 1.5% OF THE AGGREGATE AMOUNT INVESTED BY PURCHASER IN THE
SHARES OF COMMON STOCK FOR ANY 30-DAY PERIOD OR PRO RATA FOR ANY PORTION THEREOF
FOLLOWING THE DATE BY WHICH SUCH REGISTRATION STATEMENT SHOULD HAVE BEEN
EFFECTIVE (THE “BLACKOUT PERIOD”).  SUCH PAYMENTS SHALL BE IN PARTIAL
COMPENSATION TO THE PURCHASER, AND SHALL NOT CONSTITUTE THE PURCHASER’S
EXCLUSIVE REMEDY FOR SUCH EVENTS.  THE AMOUNTS PAYABLE AS LIQUIDATED DAMAGES
PURSUANT TO THIS PARAGRAPH SHALL BE PAID MONTHLY WITHIN THREE (3) BUSINESS DAYS
OF THE LAST DAY OF EACH MONTH FOLLOWING THE COMMENCEMENT OF THE BLACKOUT PERIOD
UNTIL THE TERMINATION OF THE BLACKOUT PERIOD.  SUCH PAYMENT SHALL BE MADE TO
PURCHASER IN ADDITIONAL FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK. 
EACH SHARE OF COMMON STOCK SHALL BE DEEMED TO HAVE A VALUE EQUAL TO THE
ARITHMETIC MEAN OF THE CLOSING PRICES FOR THE TEN (10) TRADING DAYS BEGINNING
TWENTY (20) TRADING DAYS PRIOR TO THE ISSUANCE OF SUCH SHARES.


 


II.                                       FOR NOT MORE THAN TWENTY (20)
CONSECUTIVE DAYS OR FOR A TOTAL OF NOT MORE THAN FORTY-FIVE (45) DAYS IN ANY
TWELVE (12) MONTH PERIOD, THE COMPANY MAY DELAY THE DISCLOSURE OF MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY, BY SUSPENDING THE USE OF ANY
PROSPECTUS INCLUDED IN ANY REGISTRATION CONTEMPLATED BY THIS SECTION CONTAINING
SUCH INFORMATION, THE DISCLOSURE OF WHICH AT THE TIME IS NOT, IN THE GOOD FAITH
OPINION OF THE COMPANY, IN THE BEST INTERESTS OF THE COMPANY (AN “ALLOWED
DELAY”); PROVIDED, THAT THE COMPANY SHALL PROMPTLY (A) NOTIFY THE PURCHASER IN
WRITING OF THE EXISTENCE OF (BUT IN NO EVENT, WITHOUT THE PRIOR WRITTEN CONSENT
OF A PURCHASER, SHALL THE COMPANY DISCLOSE TO PURCHASER ANY OF THE FACTS OR
CIRCUMSTANCES REGARDING) MATERIAL NON-PUBLIC INFORMATION GIVING RISE TO AN
ALLOWED DELAY, AND (B) ADVISE THE PURCHASER IN WRITING TO CEASE ALL SALES UNDER
THE REGISTRATION STATEMENT UNTIL THE END OF THE ALLOWED DELAY.


 


(D)                                 UNDERWRITTEN OFFERING.  IF ANY OFFERING
PURSUANT TO A REGISTRATION STATEMENT PURSUANT TO SECTION 2(A) HEREOF INVOLVES AN
UNDERWRITTEN OFFERING, THE COMPANY SHALL HAVE THE RIGHT TO SELECT AN INVESTMENT
BANKER AND MANAGER TO ADMINISTER THE OFFERING, WHICH INVESTMENT BANKER OR
MANAGER SHALL BE REASONABLY SATISFACTORY TO MI3 L.P.


 


3.                                       COMPANY OBLIGATIONS.  THE COMPANY WILL
USE ALL COMMERCIALLY REASONABLE EFFORTS TO EFFECT THE REGISTRATION OF THE
REGISTRABLE SECURITIES IN ACCORDANCE WITH THE TERMS HEREOF, AND PURSUANT THERETO
THE COMPANY WILL, AS EXPEDITIOUSLY AS POSSIBLE:


 


3

--------------------------------------------------------------------------------



 


(A)                                  USE ALL COMMERCIALLY REASONABLE EFFORTS TO
CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE AND TO REMAIN CONTINUOUSLY
EFFECTIVE FOR A PERIOD THAT WILL TERMINATE UPON THE EARLIER OF (I) THE DATE ON
WHICH ALL REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT AS
AMENDED FROM TIME TO TIME, HAVE BEEN SOLD, AND (II) THE DATE ON WHICH ALL
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT MAY BE SOLD
PURSUANT TO RULE 144(K);


 


(B)                                 PREPARE AND FILE WITH THE SEC SUCH
AMENDMENTS AND POST-EFFECTIVE AMENDMENTS TO THE REGISTRATION STATEMENT AND THE
PROSPECTUS AS MAY BE NECESSARY TO KEEP THE REGISTRATION STATEMENT EFFECTIVE FOR
THE PERIOD SPECIFIED IN SECTION 3(A) HEREOF AND TO COMPLY WITH THE PROVISIONS OF
THE 1933 ACT AND THE 1934 ACT WITH RESPECT TO THE DISTRIBUTION OF ALL OF THE
REGISTRABLE SECURITIES COVERED THEREBY;


 


(C)                                  PROVIDE COPIES TO AND PERMIT COUNSEL
DESIGNATED BY THE PURCHASER TO REVIEW EACH REGISTRATION STATEMENT AND ALL
AMENDMENTS AND SUPPLEMENTS THERETO NO FEWER THAN SEVEN (7) DAYS PRIOR TO THEIR
FILING WITH THE SEC AND NOT FILE ANY DOCUMENT TO WHICH SUCH COUNSEL REASONABLY
OBJECTS;


 


(D)                                 FURNISH TO THE PURCHASER AND THEIR LEGAL
COUNSEL (I) PROMPTLY AFTER THE SAME IS PREPARED AND PUBLICLY DISTRIBUTED, FILED
WITH THE SEC, OR RECEIVED BY THE COMPANY (BUT NOT LATER THAN TWO (2) BUSINESS
DAYS AFTER THE FILING DATE, RECEIPT DATE OR SENDING DATE, AS THE CASE MAY BE)
ONE (1) COPY OF ANY REGISTRATION STATEMENT AND ANY AMENDMENT THERETO, EACH
PRELIMINARY PROSPECTUS AND PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT THERETO,
AND EACH LETTER WRITTEN BY OR ON BEHALF OF THE COMPANY TO THE SEC OR THE STAFF
OF THE SEC, AND EACH ITEM OF CORRESPONDENCE FROM THE SEC OR THE STAFF OF THE
SEC, IN EACH CASE RELATING TO SUCH REGISTRATION STATEMENT (OTHER THAN ANY
PORTION OF ANY THEREOF WHICH CONTAINS INFORMATION FOR WHICH THE COMPANY HAS
SOUGHT CONFIDENTIAL TREATMENT), AND (II) SUCH NUMBER OF COPIES OF A PROSPECTUS,
INCLUDING A PRELIMINARY PROSPECTUS, AND ALL AMENDMENTS AND SUPPLEMENTS THERETO
AND SUCH OTHER DOCUMENTS AS PURCHASER MAY REASONABLY REQUEST IN ORDER TO
FACILITATE THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH PURCHASER
THAT ARE COVERED BY THE RELATED REGISTRATION STATEMENT;


 


(E)                                  IN THE EVENT THE COMPANY SELECTS AN
UNDERWRITER FOR THE OFFERING, THE COMPANY SHALL ENTER INTO AND PERFORM ITS
REASONABLE OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT, IN USUAL AND CUSTOMARY
FORM, INCLUDING, WITHOUT LIMITATION, CUSTOMARY INDEMNIFICATION AND CONTRIBUTION
OBLIGATIONS, WITH THE UNDERWRITER OF SUCH OFFERING;


 


(F)                                    IF REQUIRED BY THE UNDERWRITER, OR IF
PURCHASER IS DESCRIBED IN THE REGISTRATION STATEMENT AS AN UNDERWRITER, THE
COMPANY SHALL FURNISH, ON THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT
(EXCEPT WITH RESPECT TO CLAUSE (I) BELOW) AND ON THE DATE THAT REGISTRABLE
SECURITIES ARE DELIVERED TO AN UNDERWRITER, IF ANY, FOR SALE IN CONNECTION WITH
THE REGISTRATION STATEMENT (INCLUDING THE PURCHASER IF DEEMED TO BE AN
UNDERWRITER), (I) (A) IN THE CASE OF AN UNDERWRITTEN OFFERING, AN OPINION, DATED
AS OF THE CLOSING DATE OF THE SALE OF REGISTRABLE SECURITIES TO THE
UNDERWRITERS, FROM INDEPENDENT LEGAL COUNSEL REPRESENTING THE COMPANY FOR
PURPOSES OF SUCH REGISTRATION STATEMENT, IN FORM, SCOPE AND SUBSTANCE AS IS
CUSTOMARILY GIVEN IN AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE
UNDERWRITERS AND THE PURCHASER PARTICIPATING IN SUCH UNDERWRITTEN OFFERING OR
(B) IN THE CASE OF AN “AT THE MARKET” OFFERING, AN OPINION, DATED AS OF OR
PROMPTLY AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT TO THE
PURCHASER, FROM INDEPENDENT LEGAL COUNSEL REPRESENTING THE COMPANY FOR PURPOSES
OF SUCH REGISTRATION STATEMENT, IN FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY
GIVEN IN A PUBLIC OFFERING, ADDRESSED TO THE PURCHASER, AND (II) A LETTER, DATED
AS OF THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT AND CONFIRMED AS OF THE
APPLICABLE DATES DESCRIBED ABOVE, FROM THE COMPANY’S INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING,
ADDRESSED TO THE UNDERWRITERS (INCLUDING THE PURCHASER IF DEEMED TO BE AN
UNDERWRITER);


 


4

--------------------------------------------------------------------------------



 


(G)                                 USE ALL COMMERCIALLY REASONABLE EFFORTS TO
(I) PREVENT THE ISSUANCE OF ANY STOP ORDER OR OTHER SUSPENSION OF EFFECTIVENESS
AND, (II) IF SUCH ORDER IS ISSUED, OBTAIN THE WITHDRAWAL OF ANY SUCH ORDER AT
THE EARLIEST POSSIBLE MOMENT;


 


(H)                                 PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE
SECURITIES, USE ALL COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY OR
COOPERATE WITH THE PURCHASER AND THEIR COUNSEL IN CONNECTION WITH THE
REGISTRATION OR QUALIFICATION OF SUCH REGISTRABLE SECURITIES FOR OFFER AND SALE
UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS REQUESTED BY THE
PURCHASER AND DO ANY AND ALL OTHER COMMERCIALLY REASONABLE ACTS OR THINGS
NECESSARY OR ADVISABLE TO ENABLE THE DISTRIBUTION IN SUCH JURISDICTIONS OF THE
REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENT;


 


(I)                                     USE ALL COMMERCIALLY REASONABLE EFFORTS
TO CAUSE ALL REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE
LISTED ON EACH SECURITIES EXCHANGE, INTERDEALER QUOTATION SYSTEM OR OTHER MARKET
ON WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED;


 


(J)                                     IMMEDIATELY NOTIFY THE PURCHASER, AT ANY
TIME WHEN A PROSPECTUS RELATING TO REGISTRABLE SECURITIES IS REQUIRED TO BE
DELIVERED UNDER THE 1933 ACT, UPON DISCOVERY THAT, OR UPON THE HAPPENING OF ANY
EVENT AS A RESULT OF WHICH, THE PROSPECTUS INCLUDED IN A REGISTRATION STATEMENT,
AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES THEN EXISTING,
AND AT THE REQUEST OF ANY SUCH HOLDER, PROMPTLY PREPARE AND FURNISH TO SUCH
HOLDER A REASONABLE NUMBER OF COPIES OF A SUPPLEMENT TO OR AN AMENDMENT OF SUCH
PROSPECTUS AS MAY BE NECESSARY SO THAT, AS THEREAFTER DELIVERED TO THE PURCHASER
OF SUCH REGISTRABLE SECURITIES, SUCH PROSPECTUS SHALL NOT INCLUDE AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN
LIGHT OF THE CIRCUMSTANCES THEN EXISTING; AND


 


(K)                                  OTHERWISE USE COMMERCIALLY REASONABLE
EFFORTS TO COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC UNDER THE
1933 ACT AND THE 1934 ACT, TAKE SUCH OTHER ACTIONS AS MAY BE REASONABLY
NECESSARY TO FACILITATE THE REGISTRATION OF THE REGISTRABLE SECURITIES
HEREUNDER; AND MAKE AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS REASONABLY
PRACTICABLE, BUT NOT LATER THAN THE AVAILABILITY DATE (AS DEFINED BELOW), AN
EARNINGS STATEMENT COVERING A PERIOD OF AT LEAST TWELVE (12) MONTHS, BEGINNING
AFTER THE EFFECTIVE DATE OF EACH REGISTRATION STATEMENT, WHICH EARNINGS
STATEMENT SHALL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE 1933 ACT (FOR THE
PURPOSE OF THIS SUBSECTION 3(K), “AVAILABILITY DATE” MEANS THE 45TH DAY
FOLLOWING THE END OF THE FOURTH FISCAL QUARTER THAT INCLUDES THE EFFECTIVE DATE
OF SUCH REGISTRATION STATEMENT, EXCEPT THAT, IF SUCH FOURTH FISCAL QUARTER IS
THE LAST QUARTER OF THE COMPANY’S FISCAL YEAR, “AVAILABILITY DATE” MEANS THE
90TH DAY AFTER THE END OF SUCH FOURTH FISCAL QUARTER).


 


4.                                       DUE DILIGENCE REVIEW; INFORMATION.  THE
COMPANY SHALL MAKE AVAILABLE, DURING NORMAL BUSINESS HOURS, FOR INSPECTION AND
REVIEW BY THE PURCHASER, ADVISORS TO AND REPRESENTATIVES OF THE PURCHASER (WHO
MAY OR MAY NOT BE AFFILIATED WITH THE PURCHASER AND WHO ARE REASONABLY
ACCEPTABLE TO THE COMPANY), ANY UNDERWRITER PARTICIPATING IN ANY DISPOSITION OF
SHARES OF COMMON STOCK PURSUANT TO A REGISTRATION STATEMENT OR AMENDMENTS OR
SUPPLEMENTS THERETO OR ANY BLUE SKY, NASD OR OTHER FILING, ALL FINANCIAL AND
OTHER RECORDS, ALL SEC FILINGS (AS DEFINED IN THE PURCHASE AGREEMENT) AND OTHER
FILINGS WITH THE SEC, AND ALL OTHER CORPORATE DOCUMENTS AND PROPERTIES OF THE
COMPANY AS MAY BE REASONABLY NECESSARY FOR THE PURPOSE OF SUCH REVIEW, AND CAUSE
THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES, WITHIN A REASONABLE TIME
PERIOD, TO SUPPLY ALL SUCH INFORMATION REASONABLY REQUESTED BY THE PURCHASER OR
ANY SUCH REPRESENTATIVE, ADVISOR OR UNDERWRITER IN CONNECTION WITH SUCH
REGISTRATION STATEMENT (INCLUDING, WITHOUT LIMITATION, IN RESPONSE TO ALL
QUESTIONS AND OTHER INQUIRIES REASONABLY MADE OR SUBMITTED BY ANY OF THEM),
PRIOR TO AND FROM TIME TO TIME AFTER THE FILING AND EFFECTIVENESS OF THE
REGISTRATION STATEMENT FOR THE SOLE PURPOSE OF ENABLING THE PURCHASER AND SUCH
REPRESENTATIVES, ADVISORS


 


5

--------------------------------------------------------------------------------



 


AND UNDERWRITERS AND THEIR RESPECTIVE ACCOUNTANTS AND ATTORNEYS TO CONDUCT
INITIAL AND ONGOING DUE DILIGENCE WITH RESPECT TO THE COMPANY AND THE ACCURACY
OF SUCH REGISTRATION STATEMENT.

 

The Company shall not disclose material nonpublic information to the Purchaser,
or to advisors to or representatives of the Purchaser, unless prior to
disclosure of such information the Company identifies such information as being
material nonpublic information and provides the Purchaser, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review.


 


5.                                       OBLIGATIONS OF THE PURCHASER.


 


(A)                                  PURCHASER SHALL FURNISH IN WRITING TO THE
COMPANY SUCH INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES HELD BY IT
AND THE INTENDED METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES HELD BY IT,
AS SHALL BE REASONABLY REQUIRED TO EFFECT THE REGISTRATION OF SUCH REGISTRABLE
SECURITIES AND SHALL EXECUTE SUCH DOCUMENTS IN CONNECTION WITH SUCH REGISTRATION
AS THE COMPANY MAY REASONABLY REQUEST.  AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO
THE FIRST ANTICIPATED FILING DATE OF ANY REGISTRATION STATEMENT, THE COMPANY
SHALL NOTIFY PURCHASER OF THE INFORMATION THE COMPANY REQUIRES FROM PURCHASER IF
PURCHASER ELECTS TO HAVE ANY OF THE REGISTRABLE SECURITIES INCLUDED IN THE
REGISTRATION STATEMENT.  PURCHASER SHALL PROVIDE SUCH INFORMATION TO THE COMPANY
AT LEAST TWO (2) BUSINESS DAYS PRIOR TO THE FIRST ANTICIPATED FILING DATE OF
SUCH REGISTRATION STATEMENT IF PURCHASER ELECTS TO HAVE ANY OF THE REGISTRABLE
SECURITIES INCLUDED IN THE REGISTRATION STATEMENT.


 


(B)                                 PURCHASER, BY ITS ACCEPTANCE OF THE
REGISTRABLE SECURITIES, AGREES TO COOPERATE WITH THE COMPANY AS REASONABLY
REQUESTED BY THE COMPANY IN CONNECTION WITH THE PREPARATION AND FILING OF A
REGISTRATION STATEMENT HEREUNDER, UNLESS PURCHASER HAS NOTIFIED THE COMPANY IN
WRITING OF ITS ELECTION TO EXCLUDE ALL OF ITS REGISTRABLE SECURITIES FROM SUCH
REGISTRATION STATEMENT.


 


(C)                                  IN THE EVENT THE COMPANY, AT THE REQUEST OF
THE PURCHASER, DETERMINES TO ENGAGE THE SERVICES OF AN UNDERWRITER, PURCHASER
AGREES TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER AN UNDERWRITING
AGREEMENT, IN USUAL AND CUSTOMARY FORM, INCLUDING, WITHOUT LIMITATION, CUSTOMARY
INDEMNIFICATION AND CONTRIBUTION OBLIGATIONS, WITH THE MANAGING UNDERWRITER OF
SUCH OFFERING AND TAKE SUCH OTHER ACTIONS AS ARE REASONABLY REQUIRED IN ORDER TO
EXPEDITE OR FACILITATE THE DISPOSITIONS OF THE REGISTRABLE SECURITIES.


 


(D)                                 PURCHASER AGREES THAT, UPON RECEIPT OF ANY
NOTICE FROM THE COMPANY OF EITHER (A) THE COMMENCEMENT OF AN ALLOWED DELAY
PURSUANT TO SECTION 2(C)(II) OR (B) THE HAPPENING OF AN EVENT PURSUANT TO
SECTION 3(J) HEREOF, PURCHASER WILL IMMEDIATELY DISCONTINUE DISPOSITION OF
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT COVERING SUCH
REGISTRABLE SECURITIES, UNTIL THE PURCHASER’S RECEIPT OF THE COPIES OF THE
SUPPLEMENTED OR AMENDED PROSPECTUS FILED WITH THE SEC AND DECLARED EFFECTIVE
AND, IF SO DIRECTED BY THE COMPANY, THE PURCHASER SHALL DELIVER TO THE COMPANY
(AT THE EXPENSE OF THE COMPANY) OR DESTROY (AND DELIVER TO THE COMPANY A
CERTIFICATE OF DESTRUCTION) ALL COPIES IN THE PURCHASER’S POSSESSION OF THE
PROSPECTUS COVERING THE REGISTRABLE SECURITIES CURRENT AT THE TIME OF RECEIPT OF
SUCH NOTICE.


 


(E)                                  PURCHASER MAY NOT PARTICIPATE IN ANY THIRD
PARTY UNDERWRITTEN REGISTRATION HEREUNDER UNLESS IT (I) AGREES TO SELL THE
REGISTRABLE SECURITIES ON THE BASIS PROVIDED IN ANY UNDERWRITING ARRANGEMENTS IN
USUAL AND CUSTOMARY FORM ENTERED INTO BY THE COMPANY, (II) COMPLETES AND
EXECUTES ALL QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING
AGREEMENTS AND OTHER DOCUMENTS REASONABLY REQUIRED UNDER THE TERMS OF SUCH
UNDERWRITING ARRANGEMENTS, AND (III) AGREES TO PAY ITS PRO RATA SHARE OF ALL
UNDERWRITING DISCOUNTS AND COMMISSIONS.  NOTWITHSTANDING THE FOREGOING,
PURCHASER SHALL NOT BE REQUIRED TO MAKE ANY REPRESENTATIONS TO SUCH UNDERWRITER,
OTHER THAN THOSE WITH RESPECT TO ITSELF AND THE


 


6

--------------------------------------------------------------------------------



 


REGISTRABLE SECURITIES OWNED BY IT, INCLUDING ITS RIGHT TO SELL THE REGISTRABLE
SECURITIES, AND ANY INDEMNIFICATION IN FAVOR OF THE UNDERWRITER BY THE PURCHASER
SHALL BE SEVERAL AND NOT JOINT AND LIMITED IN THE CASE OF ANY PURCHASER, TO THE
PROCEEDS RECEIVED BY PURCHASER FROM THE SALE OF ITS REGISTRABLE SECURITIES.  THE
SCOPE OF ANY SUCH INDEMNIFICATION IN FAVOR OF AN UNDERWRITER SHALL BE LIMITED TO
THE SAME EXTENT AS THE INDEMNITY PROVIDED IN SECTION 6(B) HEREOF.


 


6.                                       INDEMNIFICATION.


 


(A)                                  INDEMNIFICATION BY THE COMPANY.  THE
COMPANY WILL INDEMNIFY AND HOLD HARMLESS PURCHASER AND ITS OFFICERS, DIRECTORS,
MEMBERS, EMPLOYEES AND AGENTS, SUCCESSORS AND ASSIGNS, AND EACH OTHER PERSON, IF
ANY, WHO CONTROLS PURCHASER WITHIN THE MEANING OF THE 1933 ACT, AGAINST ANY
LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH PURCHASER,
OFFICER, DIRECTOR, MEMBER, OR CONTROLLING PERSON MAY BECOME SUBJECT UNDER THE
1933 ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES
(OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON: (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT, ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED
THEREIN, OR ANY AMENDMENT OR SUPPLEMENT THEREOF; (II) ANY BLUE SKY APPLICATION
OR OTHER DOCUMENT EXECUTED BY THE COMPANY SPECIFICALLY FOR THAT PURPOSE OR BASED
UPON WRITTEN INFORMATION FURNISHED BY THE COMPANY FILED IN ANY STATE OR OTHER
JURISDICTION IN ORDER TO QUALIFY ANY OR ALL OF THE REGISTRABLE SECURITIES UNDER
THE SECURITIES LAWS THEREOF (ANY SUCH APPLICATION, DOCUMENT OR INFORMATION
HEREIN CALLED A “BLUE SKY APPLICATION”); (III) THE OMISSION OR ALLEGED OMISSION
TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING; (IV) ANY VIOLATION BY THE COMPANY OR
ITS AGENTS OF ANY RULE OR REGULATION PROMULGATED UNDER THE 1933 ACT APPLICABLE
TO THE COMPANY OR ITS AGENTS AND RELATING TO ACTION OR INACTION REQUIRED OF THE
COMPANY IN CONNECTION WITH SUCH REGISTRATION; OR (V) ANY FAILURE TO REGISTER OR
QUALIFY THE REGISTRABLE SECURITIES INCLUDED IN ANY SUCH REGISTRATION IN ANY
STATE WHERE THE COMPANY OR ITS AGENTS HAS AFFIRMATIVELY UNDERTAKEN OR AGREED IN
WRITING THAT THE COMPANY WILL UNDERTAKE SUCH REGISTRATION OR QUALIFICATION ON
PURCHASER’S BEHALF (THE UNDERTAKING OF ANY UNDERWRITER CHOSEN BY THE COMPANY
BEING ATTRIBUTED TO THE COMPANY) AND WILL REIMBURSE PURCHASER, AND EACH SUCH
OFFICER, DIRECTOR OR MEMBER AND EACH SUCH CONTROLLING PERSON FOR ANY LEGAL OR
OTHER EXPENSES REASONABLY INCURRED BY THEM IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION; PROVIDED, HOWEVER,
THAT THE COMPANY WILL NOT BE LIABLE IN ANY SUCH CASE IF AND TO THE EXTENT THAT
ANY SUCH LOSS, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED UPON AN
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION SO
MADE IN CONFORMITY WITH INFORMATION FURNISHED BY SUCH PURCHASER OR ANY SUCH
CONTROLLING PERSON IN WRITING SPECIFICALLY FOR USE IN SUCH REGISTRATION
STATEMENT OR PROSPECTUS.


 


(B)                                 INDEMNIFICATION BY THE PURCHASER.  IN
CONNECTION WITH ANY REGISTRATION PURSUANT TO THE TERMS OF THIS AGREEMENT,
PURCHASER WILL FURNISH TO THE COMPANY IN WRITING SUCH INFORMATION AS THE COMPANY
REASONABLY REQUESTS CONCERNING THE HOLDERS OF REGISTRABLE SECURITIES OR THE
PROPOSED MANNER OF DISTRIBUTION FOR USE IN CONNECTION WITH ANY REGISTRATION
STATEMENT OR PROSPECTUS AND AGREES, SEVERALLY BUT NOT JOINTLY, TO INDEMNIFY AND
HOLD HARMLESS, TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY, ITS
DIRECTORS, OFFICERS, EMPLOYEES, STOCKHOLDERS AND EACH PERSON WHO CONTROLS THE
COMPANY (WITHIN THE MEANING OF THE 1933 ACT) AGAINST ANY LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND EXPENSE (INCLUDING REASONABLE ATTORNEY FEES) RESULTING
FROM ANY UNTRUE STATEMENT OF A MATERIAL FACT OR ANY OMISSION OF A MATERIAL FACT
REQUIRED TO BE STATED IN THE REGISTRATION STATEMENT OR PROSPECTUS OR PRELIMINARY
PROSPECTUS OR AMENDMENT OR SUPPLEMENT THERETO OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING, TO THE EXTENT, BUT ONLY TO THE EXTENT THAT
SUCH UNTRUE STATEMENT OR OMISSION IS CONTAINED IN ANY INFORMATION FURNISHED IN
WRITING BY PURCHASER TO THE COMPANY SPECIFICALLY FOR INCLUSION IN SUCH
REGISTRATION STATEMENT OR PROSPECTUS OR AMENDMENT OR SUPPLEMENT THERETO.  IN NO
EVENT SHALL THE LIABILITY OF PURCHASER BE GREATER IN AMOUNT THAN THE DOLLAR
AMOUNT OF THE PROCEEDS (NET OF ALL EXPENSE PAID BY PURCHASER AND THE AMOUNT OF
ANY DAMAGES SUCH HOLDER HAS OTHERWISE BEEN REQUIRED TO PAY BY REASON OF SUCH
UNTRUE


 


7

--------------------------------------------------------------------------------



 


STATEMENT OR OMISSION) RECEIVED BY SUCH PURCHASER UPON THE SALE OF THE
REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT GIVING RISE TO
SUCH INDEMNIFICATION OBLIGATION.


 


(C)                                  CONDUCT OF INDEMNIFICATION PROCEEDINGS. 
ANY PERSON ENTITLED TO INDEMNIFICATION HEREUNDER SHALL (I) GIVE PROMPT NOTICE TO
THE INDEMNIFYING PARTY OF ANY CLAIM WITH RESPECT TO WHICH IT SEEKS
INDEMNIFICATION AND (II) PERMIT SUCH INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF
SUCH CLAIM WITH COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY;
PROVIDED THAT ANY PERSON ENTITLED TO INDEMNIFICATION HEREUNDER SHALL HAVE THE
RIGHT TO EMPLOY SEPARATE COUNSEL AND TO PARTICIPATE IN THE DEFENSE OF SUCH
CLAIM, BUT THE FEES AND EXPENSES OF SUCH SEPARATE COUNSEL SHALL BE AT THE
EXPENSE OF SUCH PERSON UNLESS (A) THE INDEMNIFYING PARTY HAS AGREED TO PAY SUCH
FEES OR EXPENSES, OR (B) THE INDEMNIFYING PARTY SHALL HAVE FAILED TO ASSUME THE
DEFENSE OF SUCH CLAIM AND EMPLOY COUNSEL REASONABLY SATISFACTORY TO SUCH PERSON
OR (C) IN THE REASONABLE JUDGMENT OF ANY SUCH PERSON, BASED UPON WRITTEN ADVICE
OF ITS COUNSEL, A CONFLICT OF INTEREST EXISTS BETWEEN SUCH PERSON AND THE
INDEMNIFYING PARTY WITH RESPECT TO SUCH CLAIMS (IN WHICH CASE, IF THE PERSON
NOTIFIES THE INDEMNIFYING PARTY IN WRITING THAT SUCH PERSON ELECTS TO EMPLOY
SEPARATE COUNSEL AT THE EXPENSE OF THE INDEMNIFYING PARTY, THE INDEMNIFYING
PARTY SHALL NOT HAVE THE RIGHT TO ASSUME THE DEFENSE OF SUCH CLAIM ON BEHALF OF
SUCH PERSON); AND PROVIDED, FURTHER, THAT THE FAILURE OF ANY INDEMNIFIED PARTY
TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF
ITS OBLIGATIONS HEREUNDER, EXCEPT TO THE EXTENT THAT SUCH FAILURE TO GIVE NOTICE
SHALL MATERIALLY ADVERSELY AFFECT THE INDEMNIFYING PARTY IN THE DEFENSE OF ANY
SUCH CLAIM OR LITIGATION.  IT IS UNDERSTOOD THAT THE INDEMNIFYING PARTY SHALL
NOT, IN CONNECTION WITH ANY PROCEEDING IN THE SAME JURISDICTION, BE LIABLE FOR
FEES OR EXPENSES OF MORE THAN ONE SEPARATE FIRM OF ATTORNEYS AT ANY TIME FOR ALL
SUCH INDEMNIFIED PARTIES.  NO INDEMNIFYING PARTY WILL, EXCEPT WITH THE CONSENT
OF THE INDEMNIFIED PARTY, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY
SETTLEMENT THAT DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY
THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM ALL
LIABILITY IN RESPECT OF SUCH CLAIM OR LITIGATION.


 


(D)                                 CONTRIBUTION.  IF FOR ANY REASON THE
INDEMNIFICATION PROVIDED FOR IN THE PRECEDING PARAGRAPHS (A) AND (B) IS
UNAVAILABLE TO AN INDEMNIFIED PARTY OR INSUFFICIENT TO HOLD IT HARMLESS, OTHER
THAN AS EXPRESSLY SPECIFIED THEREIN, THEN THE INDEMNIFYING PARTY SHALL
CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY THE INDEMNIFIED PARTY AS A RESULT OF
SUCH LOSS, CLAIM, DAMAGE OR LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO
REFLECT THE RELATIVE FAULT OF THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY,
AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  NO PERSON GUILTY OF
FRAUDULENT MISREPRESENTATION WITHIN THE MEANING OF SECTION 11(F) OF THE 1933 ACT
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON NOT GUILTY OF SUCH FRAUDULENT
MISREPRESENTATION.  IN NO EVENT SHALL THE CONTRIBUTION OBLIGATION OF A HOLDER OF
REGISTRABLE SECURITIES BE GREATER IN AMOUNT THAN THE DOLLAR AMOUNT OF THE
PROCEEDS (NET OF ALL EXPENSES PAID BY SUCH HOLDER AND THE AMOUNT OF ANY DAMAGES
SUCH HOLDER HAS OTHERWISE BEEN REQUIRED TO PAY BY REASON OF SUCH UNTRUE OR
ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION) RECEIVED BY IT UPON
THE SALE OF THE REGISTRABLE SECURITIES GIVING RISE TO SUCH CONTRIBUTION
OBLIGATION.


 


7.                                       MISCELLANEOUS.


 


(A)                                  AMENDMENTS AND WAIVERS.  THIS AGREEMENT MAY
BE AMENDED ONLY BY A WRITING SIGNED BY THE PARTIES HERETO.  THE COMPANY MAY TAKE
ANY ACTION HEREIN PROHIBITED, OR OMIT TO PERFORM ANY ACT HEREIN REQUIRED TO BE
PERFORMED BY IT, ONLY IF THE COMPANY SHALL HAVE OBTAINED THE WRITTEN CONSENT TO
SUCH AMENDMENT, ACTION OR OMISSION TO ACT, OF PURCHASER.


 


(B)                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE AS SET FORTH IN
THE PURCHASE AGREEMENT.


 


(C)                                  ASSIGNMENTS AND TRANSFERS BY PURCHASER. 
THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT
OF THE PURCHASER AND ITS SUCCESSORS AND ASSIGNS.  PURCHASER MAY


 


8

--------------------------------------------------------------------------------



 


TRANSFER OR ASSIGN, IN WHOLE OR FROM TIME TO TIME IN PART, TO ONE OR MORE
PERSONS ITS RIGHTS HEREUNDER IN CONNECTION WITH THE TRANSFER OF REGISTRABLE
SECURITIES BY PURCHASER TO SUCH PERSON, PROVIDED THAT PURCHASER COMPLIES WITH
ALL LAWS APPLICABLE THERETO AND PROVIDES WRITTEN NOTICE OF ASSIGNMENT TO THE
COMPANY PROMPTLY AFTER SUCH ASSIGNMENT IS EFFECTED.


 


(D)                                 ASSIGNMENTS AND TRANSFERS BY THE COMPANY. 
THIS AGREEMENT MAY NOT BE ASSIGNED BY THE COMPANY (WHETHER BY OPERATION OF LAW
OR OTHERWISE) WITHOUT THE PRIOR WRITTEN CONSENT OF PURCHASER, PROVIDED, HOWEVER,
THAT THE COMPANY MAY ASSIGN ITS RIGHTS AND DELEGATE ITS DUTIES HEREUNDER TO ANY
SURVIVING OR SUCCESSOR CORPORATION IN CONNECTION WITH A MERGER OR CONSOLIDATION
OF THE COMPANY WITH ANOTHER CORPORATION, OR A SALE, TRANSFER OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO ANOTHER
CORPORATION, WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER, AFTER NOTICE
DULY GIVEN BY THE COMPANY TO PURCHASER.


 


(E)                                  BENEFITS OF THE AGREEMENT.  THE TERMS AND
CONDITIONS OF THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THE RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS OF THE PARTIES.  NOTHING IN THIS
AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN
THE PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS ANY RIGHTS,
REMEDIES, OBLIGATIONS, OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT.


 


(F)                                    COUNTERPARTS; FAXES.  THIS AGREEMENT MAY
BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS AGREEMENT MAY ALSO BE EXECUTED VIA FACSIMILE, WHICH SHALL BE
DEEMED AN ORIGINAL.


 


(G)                                 TITLES AND SUBTITLES.  THE TITLES AND
SUBTITLES USED IN THIS AGREEMENT ARE USED FOR CONVENIENCE ONLY AND ARE NOT TO BE
CONSIDERED IN CONSTRUING OR INTERPRETING THIS AGREEMENT.


 


(H)                                 SEVERABILITY.  ANY PROVISION OF THIS
AGREEMENT THAT IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF BUT SHALL
BE INTERPRETED AS IF IT WERE WRITTEN SO AS TO BE ENFORCEABLE TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY
IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION
IN ANY OTHER JURISDICTION.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY WAIVE ANY PROVISION OF LAW WHICH RENDERS ANY PROVISIONS HEREOF
PROHIBITED OR UNENFORCEABLE IN ANY RESPECT.


 


(I)                                     FURTHER ASSURANCES.  THE PARTIES HERETO
SHALL EXECUTE AND DELIVER ALL SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE
ALL SUCH OTHER ACTIONS AS MAY REASONABLY BE REQUIRED TO CARRY OUT THE
TRANSACTIONS CONTEMPLATED HEREBY AND TO EVIDENCE THE FULFILLMENT OF THE
AGREEMENTS HEREIN CONTAINED.


 


(J)                                     ENTIRE AGREEMENT.  THIS AGREEMENT AND
THE PURCHASE AGREEMENT (AND THE EXHIBITS AND SCHEDULES ANNEXED THERETO) ARE
INTENDED BY THE PARTIES HERETO AS A FINAL EXPRESSION OF THEIR AGREEMENT AND
INTENDED TO BE A COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT AND
UNDERSTANDING OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED
HEREIN AND THEREIN.  THIS AGREEMENT AND THE PURCHASE AGREEMENT SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SUCH
SUBJECT MATTER.


 


(K)                                  GOVERNING LAW; CONSENT TO JURISDICTION. 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO THE CHOICE
OF LAW PRINCIPLES THEREOF.  EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE COURTS LOCATED IN BOSTON, MASSACHUSETTS FOR
THE PURPOSE OF ANY SUIT, ACTION,


 


9

--------------------------------------------------------------------------------



 


PROCEEDING OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.  SERVICE OF PROCESS IN CONNECTION WITH ANY
SUCH SUIT, ACTION OR PROCEEDING MAY BE SERVED ON EACH PARTY HERETO ANYWHERE IN
THE WORLD BY THE SAME METHODS AS ARE SPECIFIED FOR THE GIVING OF NOTICES UNDER
THIS AGREEMENT.  EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING AND TO THE
LAYING OF VENUE IN SUCH COURT.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT
IN SUCH COURTS AND IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

[signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

 

The Company:

 

 

 

PHOTOGEN TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

The Purchaser:

 

 

 

Name:

 

 

 

 

 

Signature:

 

 

 

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------